Citation Nr: 0311330	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  97-27 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
December 1960.  Prior to this, the veteran had additional 
service with the California Army National Guard.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 decision by the RO in Hartford, 
Connecticut which denied service connection for right and 
left knee disabilities.  A personal hearing was held before 
an RO hearing officer in April 1998.  In March 2000, the 
Board remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.


REMAND

By a statement dated in August 2000, the veteran reported 
that he was treated at the West Haven VA Medical Center from 
1975 to 1976.  Although several attempts have been made to 
obtain VA medical records from this facility, none of these 
attempts covered the above time period.  Such records must be 
obtained.  38 U.S.C.A. § 5103A (b)(3), (c) (West 2002); Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).  Although further delay is regrettable, another 
remand is required.

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
are completed.

2.  The RO should contact the VAMC in 
West Haven, Connecticut, and attempt to 
obtain a copy of any VA medical records 
reflecting treatment for a knee 
disability from January 1975 to January 
1995.  If no records are available, the 
VAMC should be asked to indicate such 
unavailability in writing.

3.  Thereafter, the RO should review the 
claims for service connection for right 
and left knee disabilities.  If the 
claims are denied, the veteran and his 
representative should be issued a 
supplemental statement of the case 
(covering all evidence added to the file 
since the January 2002 supplemental 
statement of the case) and given an 
opportunity to respond.  Then, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




